EXHIBIT 4(e) [Form of Certificate for Shares of Common Stock] COMMON STOCK PAR VALUE ONE DOLLAR ($1) PER SHARE Number[Chemist Picture]Shares OLIN CORPORATION INCORPORATED UNDER THE LAWS OF THE COMMONWEALTH OF VIRGINIA [OLIN LOGO] CUSIP 680 [OLIN SEAL] SEE REVERSE FOR CERTAIN DEFINITIONS THIS CERTIFIES THAT IS THE OWNER OF FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK OF OLIN CORPORATION, transferable on the books of the Corporation by the holder hereof in person or by duly authorized attorney upon surrender of this certificate properly endorsed. This certificate and the shares represented hereby are issued and shall be held subject to all the provisions of the Corporation’s Articles of Incorporation and By-laws, both as amended, to all of which each holder by acceptance hereof assents. This certificate is not valid unless countersigned by a Transfer Agent and registered by a Registrar. Witness the facsimile signatures of the Corporation’s proper officers and a facsimile of its corporate seal. Dated George H. Pain SECRETARY Joseph D. Rupp PRESIDENT COUNTERSIGNED AND REGISTERED: WELLS FARGO BANK, N.A., TRANSFER AGENT AND REGISTRAR BY: AUTHORIZED SIGNATURE [REVERSE SIDE] EXPLANATION OF ABBREVIATIONS The following abbreviations when used in the form of ownership on the face of this certificate shall be construed as though they were written out in full according to applicable laws or regulations. Abbreviations in addition to those appearing below, may be used. Phrase Abbreviation Equivalent Phrase Abbreviation Equivalent JT TEN As joint tenants, with right of survivorship and not as tenants in common TEN BY ENT As tenants by the entireties TEN IN COM As tenants in common UNIF GIFT MIN ACT Uniform Gifts to Minors Act Word Abbreviation Equivalent Word Abbreviation Equivalent Word Abbreviation Equivalent ADM Administrator(s), Administratrix EX Executor(s), Executrix PAR Paragraph AGMT Agreement FBO For the benefit of PL Public Law ART Article FDN Foundation TR (As) trustee(s), for, of CH Chapter GDN Guardian(s) U Under CUST DEC Custodian for Declaration GDNSHP Guardianship UA Under agreement EST Estate, Of estate of MIN Minor(s) UW Under will of. Of will of. Under last will & testament OLIN CORPORATION A copy of the Articles of Incorporation, as amended, of the Corporation containing a full statement of the designations, preferences, limitations and relative rights of the shares of Common Stock and Preferred Stock, and the variations in the relative rights, preferences and limitations between the shares of each series of Preferred Stock so far as the same have been fixed and determined, and of the authority of the Board of Directors to fix and determine the relative rights, preferences and limitations of subsequent series, may be obtained, without charge, from the Transfer Agent or the office of the Secretary of the Corporation, upon written request by a Shareholder. ASSIGNMENT FORM For value received (I or we) hereby sell, assign and transfer (amount) shares of the capital stock represented by this certificate to (PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE)(Print full name and address of Assigned) Zip Code Assignee, and do irrevocably constitute and appoint (Leave blank or fill in as explained in Notice below) as Attorney to transfer the said Stock on the books of the Corporation with full power of substitution. Dated X (Sign here exactly as name(s) is shown on the face of this certificate without any change or alteration whatever.) IMPORTANT NOTICE: When you sign your name to this Assignment Form without filling in the name of your “Assignee” or “Attorney”, this stock certificate becomes fully negotiable, similar to a check endorsed in blank. Therefore, to safeguard a signed certificate, it is recommended that you either (i) fill in the name of the new owner in the “Assignee” blank, or (ii) IF YOU ARE SENDING THE SIGNED CERTIFICATE TO YOUR BANK OR BROKER, fill in the name of the bank or broker in the “Attorney” blank. Alternatively, instead of using this Assignment Form, you may sign a separate “stock power” form and then mail the UNSIGNED stock certificate and the signed “stock power” in separate envelopes. For added protection, use certified or registered mail for a stock certificate. Keep this certificate in a safe place. If it is lost, stolen or destroyed, the Company will require a bond of indemnity as a condition to the issuance of a replacement certificate. Signature(s) Guaranteed: THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO SEC RULE 17Ad-15.
